COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Ricardo Estrada v. The State of Texas

Appellate case number:    01-13-00650-CR

Trial court case number: 67751

Trial court:              239th District Court of Brazoria County

        Appellant, Ricardo Estrada, pleaded guilty to a jury to three counts of the felony offense
of aggravated sexual assault of a child. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (West
2011). The jury assessed punishment and, in accordance with the jury’s assessment, the trial
court sentenced appellant as follows: (1) for count one, appellant was sentenced to 10 years’
imprisonment with imposition of the sentence suspended and appellant placed on community
supervision for a period of 10 years; (2) for count two, appellant was sentenced to 7 years’
imprisonment; and (3) for count three, appellant was sentenced to 13 years’ imprisonment. The
trial court further ordered that the sentences for counts two and three shall run consecutively, but
the sentence for count one is to run concurrently with the sentences for counts two and three.

        Although the trial court pronounced judgment in open court as to all three counts, the
written judgment in the clerk’s record only pertains to counts two and three; the clerk’s record
does not contain a written judgment with respect to count one. Accordingly, we abate the appeal
and remand the cause to the trial court for further proceedings. We direct the trial court to
provide a written judgment reflecting its oral pronouncements for count one. See TEX. CODE
CRIM. PRO. art. 42.01.

        The trial court is directed to file a supplemental clerk’s record containing the written
judgment for count one no later than 20 days from the date of this order. This appeal will be
reinstated on this Court’s active docket when the supplemental clerk’s record containing the
requested written judgment is filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court

Date: May 6, 2014